United States Securities and Exchange Commission Washington, D.C. Form 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR ¨ TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52289 Power of the Dream Ventures, Inc. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 51-0597895 (I.R.S Employer Identification No.) 1095 Budapest, Soroksari ut 94-96, Hungary (Address of principal executive offices) (Zip Code) +36-1-456-6061 (Issuer’s telephone number) Securities registered under Section 12(g) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act.  Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No  Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x Issuer had revenues of $0 for the year ended December 31, 2007. As ofMarch 31, 2008, 41,197,500 shares of Common Stock were outstanding of which 6,200,000 were held by non-affiliates of the Company. The aggregate market value of the Common Stock held by non-affiliates of the Company as of March 28, 2008 was Documents Incorporated by Reference: None. Transitional Small Business Disclosure Format (check one): Yes  No x POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A Development Stage Company) INDEX TO FORM 10-KSB December 31, 2007 Page PART I Item 1. Description of Business 3 Item 1A. Risk Factors 15 Item 2. Description of Property 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 21 Item 6. Management’s Discussion and Analysis or Plan of Operation 23 Item 7. Financial Statements 27 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 8A(T). Controls and Procedures 28 Item 8B. Other Information 29 PART III Item 9. Directors and Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 30 Item 10. Executive Compensation 32 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 12. Certain Relationships and Related Transactions, and Director Independence 33 Item 13. Exhibits 34 Item 14. Principal Accountant Fees and Services 35 2 Index PART I ITEM 1. DESCRIPTION OF BUSINESS The Company’s Business Power of the Dream Ventures, Inc., (“PDV” or “We” or the “Company”) is Hungary’s premier holding company focused on technology acquisition and development enabling the delivery of revolutionary concepts and ready to market products to the international market place. We develop, acquire, license, or co-develop technologies that originate exclusively in Hungary that are in prototype stage based on existing patents; in prototype stage prior to patenting; existing products that require expansion capital to commercialize; emerging science and high-technology research projects that require help in patenting, developing the product and marketing, university spin-off technologies and ideas from the very early stages of what represents “disruptive technologies.” We were incorporated in Delaware on August 17, 2006, under the name Tia V, Inc. Since inception, and prior to our acquisition of Vidatech on April 10, 2007, we were engaged solely in organizational efforts and obtaining initial financing. Our sole business purpose was to identify, evaluate and complete a business combination with an operating company. On April 10, 2007, we completed our acquisition of Vidatech, Kft. (also know as Vidatech Technological Research and Development LLC) a limited liability company formed under the laws of the Republic of Hungary. Vidatech is a company formed for the purpose of investing in, acquiring, developing, licensing, and commercializing technologies developed in Hungary. In furtherance of its business, Vidatech provides research and development services to the companies from which it acquires technologies or participation interests in such technologies. Prior to December 31, 2006, Vidatech was primarily focused on organizational and capital raising activities. Through Vidatech, we aim to provide pro-active support for idea, research, start-up and expansion-stage technology companies having rights to technologies or intellectual properties which we believe to be potentially commercially viable, by offering a range of services designed to encourage and protect the continuing development and eventual commercialization of those technologies. The Company’s Industry The Company develops proprietary products for a wide range of industry sectors.
